Citation Nr: 1711838	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus prior to April 11, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1971 to November 1973.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with his appeal, the Veteran testified at a hearing before a Veterans Law Judge in March 2013.  A transcript of that hearing is associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer available to make a decision in the appeal.  In June 2015, the Veteran was sent a letter notifying him of that fact and offering him the chance to have a new hearing before a current member of the Board.  The Veteran was informed that if he did not respond, it would be assumed he did not desire a new hearing.  To date, no response has been received.  Therefore, a remand for a new hearing is not necessary at this time.  

This case was previously before the Board, most recently in August 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In September 2016, the Veteran submitted a statement requesting a 100 percent rating.  The Board considers this to be a new claim and so, does not have jurisdiction to decide that issue.  Therefore, the issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.    


FINDING OF FACT

The Veteran's diabetes mellitus requires regular insulin, a restricted diet, and regulation of activities for control.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but not higher, for diabetes mellitus have been met prior to April 11, 2014.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§4.7, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in April 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board finds that the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records and VA Medical Center treatment records have been obtained and are on file.  Additionally, the Veteran was afforded appropriate VA examinations.  The Board notes that the Veteran has informed VA that he has received private treatment from Dr. J.C., who is no longer practicing.  Of record are some treatment notes from Dr. J.C., in additional to letters submitted by Dr. J.C. in support of the Veteran's claim.  However, in the August 2015 remand, the Board directed that clarification be sought from Dr. J.C. as to whether the Veteran had restriction of activities as a result of his diabetes mellitus prior to April 11, 2014.  Attempts to obtain that evidence were made; however, as noted above, Dr. J.C. is no longer practicing and neither VA, nor the Veteran, was able to obtain the requested documentation.  The Board finds that adequate attempts to satisfy the directives of the August 2015 remand were made and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor his representative has identified any other outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.   

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease or disability therefrom are sufficient. Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Under that code, a 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if evaluated.  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he should have a higher rating for his diabetes mellitus prior to April 11, 2014, as his disability is more severe than the currently assigned rating accounts for.  

In April 2009, the Veteran was afforded a VA examination.  At that time, he reported that he was diagnosed with diabetes for 15 years.  He denied any episodes of diabetic ketoacidosis that required hospitalization; however, he indicated that he did experience hypoglycemic reactions that required hospitalization on average once per year.  The Veteran reported that he had visited his diabetic care provider four times in the past year.  The Veteran denied progressive weight loss, progressive loss of strength, urinary incontinence, and fecal leakage.  The Veteran reported that he treated his diabetes with insulin, administered once a day, as well as various oral medications.  The Veteran denied leg pain after walking distances, but described tingling and numbness in his legs and hands.  After completing a physical examination, the examiner confirmed the diagnosis of diabetes mellitus and found that the Veteran had no restriction of activity.

Of record is an August 2008 letter from the Veteran's primary care physician.  In that letter, it was noted that the Veteran was being treated for type II insulin dependent diabetes mellitus and that he was obliged to take insulin daily, follow a restricted diet, and restrict his activities.  

In February 2011, the Veteran was afforded another VA examination.  At that time, the examiner noted that the Veteran treated his diabetes with insulin and oral medication, once daily, and was instructed to follow a restricted diet.  The examiner found that the Veteran was not restricted in his ability to perform strenuous activities and observed that, save for one episode of hypoglycemia in 2007, the Veteran did not require diabetes-related hospitalization.  The examiner based their opinion that the Veteran did not require restriction of activities on the Veteran's responses to questions regarding why his diabetic care provider had restricted his activity.  

Of record is testimony presented by the Veteran at his March 2013 Board hearing.  At that hearing, the Veteran testified that he was on insulin and that his doctor had restricted his diet.  He further testified as to having trouble doing household chores and walking for extended distances.  The Veteran noted that he worked at a part-time job that involved very little walking and few physical tasks.  He said that he could not return to his former job, rough necking. 

The Board finds that the Veteran is entitled to a 40 percent rating for his diabetes mellitus for the period prior to April 11, 2014.  In this regard, the Board notes that prior to that date, the Veteran's diabetes required insulin, a restricted diet, and restriction of activities for control.  The Board acknowledges that VA examiners in April 2009 and February 2011 found that the Veteran was not restricted in his activities as a result of his diabetes mellitus.  However, as noted above, the Veteran's diabetic care provider submitted a letter in which he clearly noted that the Veteran's activities were restricted as a result of his diabetes mellitus.  As the information regarding restriction of activities was provided by the Veteran's diabetic care provider, who presumably treated the Veteran on a regular basis; the Board assigns it significantly more probative value than the opinions provided by the VA examiners, who have only examined the Veteran on a single occasion for a limited time period.  Therefore, the Board finds that an initial rating of 40 percent for diabetes mellitus is warranted.  C.F.R. §4.119, Diagnostic Code 7913 (2016).

Consideration has been given to assigning a rating in excess of 40 percent for diabetes mellitus prior to April 11, 2014.   However, there is no evidence of record which shows that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider during the time period at issue.  In fact, the Veteran denied ketoacidosis at both his April 2009 and February 2011 VA examinations, and such symptomatology was not otherwise demonstrated in the clinical record.  Therefore, an initial rating in excess of 40 percent for diabetes mellitus prior to April 11, 2014, is not warranted.  C.F.R. §4.119, Diagnostic Code 7913. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned rating.  Further, the evidence does not show marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016). 




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 40 percent, but not higher, prior to April 11, 2014, for diabetes mellitus is granted. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


